   

SILICON IMAGE, INC.

SEVERANCE AGREEMENT

This Severance Agreement (the “Agreement”) is made and entered into as of
September 6, 2013 (the “Effective Date”), by and between Silicon Image, Inc., a
Delaware corporation (the “Company”), and Noland Granberry (the “Executive”).

RECITALS

WHEREAS, the Executive is a key employee of the Company who possesses valuable
proprietary knowledge of the Company, its business and operations and the
markets in which the Company competes;

WHEREAS, the Company draws upon the knowledge, experience, expertise and advice
of the Executive to manage its business for the benefit of the Company’s
stockholders;

WHEREAS, the Company believes that the existence of this Agreement will serve as
an incentive to Executive to remain in the employ of the Company and to be
focused and motivated to work to maximize the value of the Company for the
benefit of its stockholders, and would enhance the Company’s ability to call on
and rely upon Executive; and

WHEREAS, the Company and the Executive desire to enter into this Agreement to
encourage the Executive to continue to devote the Executive’s full attention and
dedication to the success of the Company, and to provide specified compensation
and benefits to the Executive in the event of a Termination Without Cause of the
Executive’s employment with the Company pursuant to the terms of this Agreement.

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

1.PURPOSE

The purpose of this Agreement is to provide specified compensation and benefits
to the Executive in the event of his Termination Without Cause as provided
herein.  Subject to the terms of any applicable written employment agreement
between Company and the Executive, either the Executive or Company may terminate
the Executive’s employment at any time for any reason.

2.TERMINATION WITHOUT CAUSE

In the event of the Executive’s Termination Without Cause, the Executive shall
be entitled to the benefits described in this Section 2:

2.1Prior Obligations.

2.1.1Accrued Salary and Vacation.  A lump sum payment of all salary and accrued
vacation, if any, earned through the Termination Date.

2.1.2Expense Reimbursement.  Upon submission of proper expense reports by the
Executive, the Company shall reimburse the Executive for all expenses incurred
by the Executive, consistent with past practices, in connection with the
business of the Company prior to the Executive’s Termination Date.

2.1.3Employee Benefits.  Benefits, if any, under any 401(k) plan, nonqualified
deferred compensation plan, employee stock purchase plan and other Company
benefit plans under which the Executive may be entitled to benefits, payable
pursuant to the terms of such plans.

2.2Additional Cash Severance Benefits.  Executive shall be entitled to a lump
sum payment in an amount equal to eight (8) months of Executive’s Base Salary.
 The foregoing amount shall be payable in one lump sum within sixty (60) days
following the Termination Date.

   

   

                       

 

   







--------------------------------------------------------------------------------

   

2.3Extended Insurance Benefits.

2.3.1Benefit Continuation.  If the Executive timely elects coverage under COBRA,
the Executive shall receive at the Company’s expense continued provision of the
Company’s health related and other standard employee insurance coverage as in
effect immediately prior to the Executive’s Termination Without Cause for a
period of eight (8) months following such Termination Without Cause.  The date
of the “qualifying event” for the Executive and any dependents shall be the
Termination Date.  Notwithstanding the above, if the Company determines in its
sole discretion that it cannot provide the foregoing COBRA benefits without
potentially violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company shall in lieu
thereof provide to the Executive a taxable monthly payment (which shall not be
grossed up for applicable income and employment taxes) in an amount equal to the
monthly COBRA premium that the Executive would be required to pay to continue
 group health coverage in effect on the date of Termination, which payments
shall be made regardless of whether the Executive elects COBRA continuation
coverage and such payment shall end on the earlier of (x) an event that
terminates the Executive’s continuation coverage under COBRA (including, but not
limited to, the Executive’s coverage by a medical, dental or vision insurance
plan of a subsequent employer) and (y) the last day of the eighth calendar month
following the Termination Without Cause.

2.3.2Coverage Under Another Plan.  In the event the Executive becomes covered as
a primary insured (that is, not as a beneficiary under a spouse’s or partner’s
plan) under another employer’s group health plan during the period provided for
herein, the Executive promptly shall inform the Company and the Company shall
cease provision of continued group health insurance for the Executive and any
dependents.

3.FEDERAL EXCISE TAX UNDER SECTION 280G

If (1) any amounts payable to the Executive under this Agreement or otherwise
are characterized as excess parachute payments pursuant to Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), and (2) the Executive
thereby would be subject to any United States federal excise tax due to that
characterization, then Executive’s termination benefits hereunder will be
payable either in full or in such lesser amount as would result, after taking
into account the applicable federal, state and local income taxes and the excise
tax imposed by Section 4999, in Executive’s receipt on an after-tax basis of the
greatest amount of termination and other benefits.  The determination of any
reduction required pursuant to this section (including the determination as to
which specific payments shall be reduced) shall be made by a neutral party
designated by the Company and such determination shall be conclusive and binding
upon the Company or any related corporation for all purposes.  If required, the
payments and benefits under this Agreement shall be reduced in the following
order: (A) a pro rata reduction of (i) cash payments that are subject to
Section 409A as deferred compensation and (ii) cash payments not subject to
Section 409A; and (B) a pro rata reduction of (i) employee benefits that are
subject to Section 409A as deferred compensation and (ii) employee benefits not
subject to Section 409A.

4.DEFINITIONS

4.1Capitalized Terms Defined.  Capitalized terms used in this Agreement shall
have the meanings set forth in this Section 4, unless the context clearly
requires a different meaning.

4.2“Base Salary” means the base salary of the Executive immediately preceding
the Executive’s Termination Date.

4.3“Cause” means:

(a)a good faith determination by the Board of Directors of the Company (the
“Board”) that the Executive willfully failed to follow the lawful written
directions of the Board; provided that no termination for Cause shall occur
unless the Executive: (i) has been provided with notice of the Company’s
intention to terminate the Executive for Cause, and (ii) has had at least 30
days to cure or correct his behavior, to the extent curable;

(b)Executive’s engagement in gross misconduct, which the Board determines in
good faith is detrimental to the Company; provided that no termination for Cause
shall occur unless the Executive: (i) has been provided with notice of the
Company’s intention to terminate the Executive for Cause, and (ii) has had at
least 30 days to cure or correct his behavior, to the extent curable;

(c)Executive’s failure or refusal to comply in all material respects with
(i) the Company’s Employee Invention Assignment, Confidentiality and Arbitration
Agreement, (ii) the Company’s insider trading policy, or (iii) any other
policies of the Company, where such failure or refusal to comply would be
detrimental to the Company; provided that no termination for Cause shall occur
unless the Executive: (i) has been provided with notice of the Company’s
intention to terminate the Executive for Cause, and (ii) has had at least 30
days to cure or correct his behavior if such behavior is curable;

(d)Executive’s conviction of, or a plea of no contest to, a felony or crime
involving moral turpitude or commission of a fraud which the Board in good faith
believes would reflect adversely on the Company; or



 

 2 





--------------------------------------------------------------------------------

   

(e)Executive’s unreasonable or bad-faith failure or refusal to cooperate with
the Company in any investigation or formal proceeding initiated by the Board in
good faith.

4.4“Company” shall mean Silicon Image, Inc., a Delaware company and any
Successor.

4.5“Permanent Disability” means “disability” as defined in Section 409A and
Treasury Regulations promulgated thereunder:

4.6“Successor” means the Company as defined above and any successor to or
assignee of substantially all of its business and/or assets.

4.7“Termination Date” means the effective date of an Executive’s “separation
from service” (as defined in Section 409A and Treasury Regulations promulgated
thereunder).

4.8“Termination Without Cause” means any termination of the employment of the
Executive by the Company without Cause.  Notwithstanding the foregoing, the term
“Termination Without Cause” shall not include any termination of the employment
of the Executive (1) by the Company for Cause; (2) by the Company as a result of
the Permanent Disability of the Executive; (3) as a result of the death of the
Executive; or (4) as a result of the voluntary termination of employment by the
Executive.

5.RELEASE OF CLAIMS

Executive’s receipt of payments and benefits under this Agreement is conditioned
upon the delivery and non-revocation by Executive of a signed Termination
Release Agreement in substantially the form attached hereto as Exhibit A,
provided, however, that the Executive shall not be required to release any
rights the Executive may have to be indemnified by the Company pursuant to
applicable law, contract or otherwise, and provided further such release is
delivered and effective within sixty (60) days of the termination date.

6.EXCLUSIVE REMEDY

The Executive shall be entitled to no other termination, severance or change of
control compensation, benefits, or other payments from the Company as a result
of any Termination Without Cause to the extent to which the payments and/or
benefits described in Section 2 have been provided to the Executive, except as
expressly set forth in this Agreement.

7.CONFLICT IN BENEFITS; NONCUMULATION OF BENEFITS

7.1No Limitation of Regular Benefit Plans.  Except as provided in Section 7.2
below, this Agreement is not intended to and shall not affect, limit or
terminate any plans, programs or arrangements of the Company that are regularly
made available to a significant number of employees or officers of the Company,
including without limitation the Company’s equity incentive plans.

7.2Noncumulation of Benefits.  The Executive may not cumulate cash severance
payments or other termination benefits under both this Agreement, any other
written agreement with the Company and/or another plan or policy of the Company.
 If the Executive has any other binding written agreement or other binding
arrangement with the Company that provides that upon a termination of employment
the Executive shall receive termination, severance or similar benefits, then
Executive hereby waives Executive’s rights to such other benefits to the extent
that the payments and/or benefits described in Section 2 have been provided to
the Executive.

8.PROPRIETARY AND CONFIDENTIAL INFORMATION

Executive’s receipt of the payments and benefits described in this Agreement are
conditioned upon the Executive’s acknowledgment of Executive’s continuing
obligation under, and Executive’s agreement to abide by the terms and conditions
of, the Company’s Confidentiality and/or Proprietary Rights Agreement between
the Executive and the Company.  Accordingly, during the term of this Agreement
and following any Termination Without Cause, Executive agrees to continue to
abide by the terms and conditions of the Company’s Confidentiality and/or
Proprietary Rights Agreement between the Executive and the Company.  

9.NON-SOLICITATION

During employment with the Company and for a period of one (1) year after the
Executive’s termination of employment, including but not limited to a
Termination Without Cause, the Executive will not, without the written consent
of the Company, directly or indirectly solicit any employee or consultant of the
Company for Executive’s own benefit or for the benefit of any other person or
entity, nor will Executive encourage or assist others to do so.



 

 

 3 





--------------------------------------------------------------------------------

   

10.ARBITRATION

10.1Disputes Subject to Arbitration.  Any claim, dispute or controversy arising
out of this Agreement, the interpretation, validity or enforceability of this
Agreement or the alleged breach thereof shall be submitted by the parties to
binding arbitration by a sole arbitrator under the rules of the American
Arbitration Association; provided, however, that (1) the arbitrator shall have
no authority to make any ruling or judgment that would confer any rights with
respect to the trade secrets, confidential and proprietary information or other
intellectual property of the Company upon the Executive or any third party; and
(2) this arbitration provision shall not preclude the Company from seeking legal
and equitable relief from any court having jurisdiction with respect to any
disputes or claims relating to or arising out of the misuse or misappropriation
of the Company’s intellectual property.  Judgment may be entered on the award of
the arbitrator in any court having jurisdiction.

10.2Site of Arbitration.  The site of the arbitration proceeding shall be in
Santa Clara County, California.

11.NOTICES

For purposes of this Agreement, notices and all other communications provided
for in the Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed return receipt requested as follows:

If to the Company:

Silicon Image, Inc.

1140 East Arques Ave.

Sunnyvale, CA 94085

Attn: General Counsel

and, if to the Executive, at the address indicated below or such other address
specified by the Executive in writing to the Company.  Either party may provide
the other with notices of change of address, which shall be effective upon
receipt.

12.MISCELLANEOUS PROVISIONS

12.1Heirs and Representatives of the Executive; Successors and Assigns of the
Company.  This Agreement shall be binding upon and shall inure to the benefit of
and be enforceable by the Executive’s personal and legal representatives,
executors, administrators, successors, heirs, distributees, devises and
legatees.  This Agreement shall be binding upon and inure to the benefit of and
be enforceable by the successors and assigns of the Company.

12.2No Assignment of Rights.  The interest of the Executive in this Agreement or
in any distribution to be made under this Agreement may not be assigned,
pledged, alienated, anticipated, or otherwise encumbered (either at law or in
equity) and shall not be subject to attachment, bankruptcy, garnishment, levy,
execution, or other legal or equitable process.  Any act in violation of this
Section 13.2 shall be void.

12.3Amendment; Waiver.  No provision of this Agreement shall be modified,
amended, waived or discharged unless the modification, amendment, waiver or
discharge is agreed to in writing and signed by the Executive and by an
authorized officer of the Company (other than the Executive).  No waiver by
either party of any breach of, or of compliance with, any condition or provision
of this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.

12.4Entire Agreement.  This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein (whether oral
or written and whether express or implied) and expressly supersedes any existing
agreement or understanding providing for any change control, severance,
termination or similar benefits by and between the Executive and the Company.

12.5Withholding Taxes; 409A.  To the extent (a) any payments or benefits to
which Executive becomes entitled under this Agreement, or under any agreement or
plan referenced herein, in connection with Executive’s termination of employment
with the Company constitute deferred compensation subject to Section 409A of the
Code and (b) Executive is deemed at the time of such termination of employment
to be a “specified employee” under Section 409A of the Code, then such payments
shall not be made or commence until the earliest of (i) the expiration of the
six (6)-month period measured from the date of Executive’s “separation from
service” (as such term is at the time defined in Treasury Regulations under
Section 409A of the Code) from the Company; or (ii) the date of Executive’s
death following such separation from service; provided, however, that such
deferral shall only be effected to the extent required to avoid adverse tax
treatment to Executive, including (without limitation) the additional twenty
percent (20%) tax for which Executive would otherwise be liable under
Section 409A(a)(1)(B) of the Code in the absence of such deferral.  Upon the
expiration of the applicable deferral period, any payments which would have
otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph shall be paid to Executive or
Executive’s beneficiary in one lump sum (without interest).  Any termination of
Executive’s employment is intended to constitute a “separation from service” and
will be determined consistent with the rules relating to a “separation from
service” as such term is defined in Treasury Regulation

 

 

 4 





--------------------------------------------------------------------------------

   

Section 1.409A-1.  It is intended that each installment of the payments provided
hereunder constitute separate “payments” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i).  It is further intended that payments hereunder
satisfy, to the greatest extent possible, the exemption from the application of
Section 409A of the Code (and any state law of similar effect) provided under
Treasury Regulation Section 1.409A-1(b)(4) (as a “short-term deferral”).  To the
extent that any provision of this Agreement is ambiguous as to its compliance
with Section 409A of the Code, the provision will be read in such a manner so
that all payments hereunder comply with Section 409A of the Code.  Except as
otherwise expressly provided herein, to the extent any expense reimbursement or
the provision of any in-kind benefit under this Agreement is determined to be
subject to Section 409A of the Code, the amount of any such expenses eligible
for reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the expenses eligible for reimbursement in any other taxable
year (except for any lifetime or other aggregate limitation applicable to
medical expenses), in no event shall any expenses be reimbursed after the last
day of the calendar year following the calendar year in which you incurred such
expenses, and in no event shall any right to reimbursement or the provision of
any in-kind benefit be subject to liquidation or exchange for another benefit.

12.6Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

12.7Choice of Law.  The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California,
without regard to where the Executive has his residence or principal office or
where he performs his duties hereunder.

12.8Term of Agreement.  The term of this Agreement shall commence on the
Effective Date and continue until such time as all of the obligations of the
parties hereto with respect to this Agreement have been satisfied.



 

 

 5 





--------------------------------------------------------------------------------

   

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

Executive

/s/ Noland Granberry

Noland Pierre Granberry                    

Address:

   

      

 

Silicon Image, inc.

   

By:

   

/s/ Nancy Hauge

Title:

   

VP Human Resources

   

   

   

   

 

 

 6 







--------------------------------------------------------------------------------

   

EXHIBIT A

TERMINATION RELEASE AGREEMENT

As required by the Severance Agreement, dated _________________, 20__, between
you and Silicon Image, Inc., a Delaware corporation (the “Severance Agreement”)
to which this Termination Release Agreement (the “Agreement”) is attached as
Exhibit A, this Agreement sets forth below your waiver and release of claims in
favor of Silicon Image, Inc., and its officers, directors, employees, agents,
representatives, subsidiaries, divisions, affiliated companies, successors, and
assigns (collectively, the “Company”) in exchange for the consideration provided
for under the terms of the Severance Agreement.

1.General Release and Waiver of Claims.

(a)The payments set forth in the Severance Agreement fully satisfy any and all
accrued salary, vacation pay, bonus and commission pay, stock-based
compensation, profit sharing, termination benefits or other compensation to
which you may be entitled by virtue of your employment with the Company or your
termination of employment.  You acknowledge that you have no claims and have not
filed any claims against the Company based on your employment with or the
separation of your employment with the Company.

(b)To the fullest extent permitted by law, you hereby release and forever
discharge the Company, its successors, subsidiaries and affiliates, directors,
shareholders, current and former officers, agents and employees (all of whom are
collectively referred to as “Releasees”) from any and all existing claims,
demands, causes of action, damages and liabilities, known or unknown, that you
ever had, now have or may claim to have had arising out of or relating in any
way to your employment or non-employment with the Company through the Effective
Date of this Agreement (as defined in Section 11), including, without
limitation, claims based on any oral, written or implied employment agreement,
claims for wages, bonuses, commissions, stock-based compensation, expense
reimbursement, and any claims that the terms of your employment with the
Company, or the circumstances of your separation, were wrongful, in breach of
any obligation of the Company or in violation of any of your rights,
contractual, statutory or otherwise.  Each of the Releasees is intended to be a
third party beneficiary of this General Release and Waiver of Claims.

(i)Release of Statutory and Common Law Claims.  Such rights include, but are not
limited to, your rights under the following federal and state statutes: the
Employee Retirement Income Security Act (ERISA) (regarding employee benefits);
the Occupational Safety and Health Act (safety matters); the Family and Medical
Leave Act of 1993; the Worker Adjustment and Retraining Act (WARN) (notification
requirements for employers who are curtailing or closing an operation) and
common law; tort; wrongful discharge; public policy; workers’ compensation
retaliation; tortious interference with contractual relations,
misrepresentation, fraud, loss of consortium; slander, libel, defamation,
intentional or negligent infliction of emotional distress; claims for wages,
bonuses, commissions, stock-based compensation or fringe benefits; vacation pay;
sick pay; insurance reimbursement, medical expenses, and the like.

(ii)Release of Discrimination Claims.  You understand that various federal,
state and local laws prohibit age, sex, race, disability, benefits, pension,
health and other forms of discrimination, harassment and retaliation, and that
these laws can be enforced through the U.S.  Equal Employment Opportunity
Commission, the National Labor Relations Board, the Department of Labor, and
similar state and local agencies and federal and state courts.  You understand
that if you believe your treatment by the Company violated any laws, you have
the right to consult with these agencies and to file a charge with them.
 Instead, you have decided voluntarily to enter into this Agreement, release the
claims and waive the right to recover any amounts to which you may have been
entitled under such laws, including but not limited to, any claims you may have
based on age or under the Age Discrimination in Employment Act of 1967 (ADEA; 29
U.S.C. Section 621 et. seq.) (age); the Older Workers Benefit Protection Act
(OWBPA) (age); Title VII of the Civil Rights Act of 1964 (race, color, religion,
national origin or sex); the 1991 Civil Rights Act; the Vocational
Rehabilitation Act of 1973 (disability); The Americans with Disabilities Act of
1990 (disability); 42 U.S.C. Section 1981, 1986 and 1988 (race); the Equal Pay
Act of 1963 (prohibits pay differentials based on sex); the Immigration Reform
and Control Act of 1986; Executive Order 11246 (race, color, religion, sex or
national origin); Executive Order 11141 (age); Vietnam Era Veterans Readjustment
Assistance Act of 1974 (Vietnam era veterans and disabled veterans); and
California state statutes and local laws of similar effect.

(iii)Releasees and you do not intend to release claims which you may not release
as a matter of law (including, but not limited to, indemnification claims under
applicable law).  To the fullest extent permitted by law, any dispute regarding
the scope of this general release shall be determined by an arbitrator under the
procedures set forth below.



 

   





--------------------------------------------------------------------------------

   

2.Waiver of Unknown Claims.  You expressly waive any benefits of Section 1542 of
the Civil Code of the State of California (and any other laws of similar
effect), which provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

3.Covenant Not to Sue.

(a)To the fullest extent permitted by law, you agree that you will not now or at
any time in the future pursue any charge, claim, or action of any kind, nature
and character whatsoever against any of the Releasees, or cause or knowingly
permit any such charge, claim or action to be pursued, in any federal, state or
municipal court, administrative agency, arbitral forum, or other tribunal,
arising out of any of the matters covered by paragraphs 1 and 2 above.

(b)You further agree that you will not pursue, join, participate, encourage, or
directly or indirectly assist in the pursuit of any legal claims against the
Releasees, whether the claims are brought on your own behalf or on behalf of any
other person or entity.

(c)Nothing herein prohibits you from: (1) providing truthful testimony in
response to a subpoena or other compulsory legal process, and/or (2) filing a
charge or complaint with a government agency such as the Equal Employment
Opportunity Commission, the National Labor Relations Board or applicable state
anti-discrimination agency.

4.Arbitration of Disputes.  Except for claims for injunctive relief arising out
of a breach of the Confidentiality Agreement, you and the Company agree to
submit to mandatory binding arbitration any future disputes between you and the
Company, including any claim arising out of or relating to this Agreement.  By
signing below, you and the Company waive any rights you and the Company may have
to trial by jury of any such claims.  You agree that the American Arbitration
Association will administer any such arbitration(s) under its National Rules for
the Resolution of Employment Disputes, with administrative and arbitrator’s fees
to be borne by the Company.  The arbitrator shall issue a written arbitration
decision stating his or her essential findings and conclusions upon which the
award is based.  A party’s right to review of the decision is limited to the
grounds provided under applicable law.  The parties agree that the arbitration
award shall be enforceable in any court having jurisdiction to enforce this
Agreement.  This Agreement does not extend or waive any statutes of limitations
or other provisions of law that specify the time within which a claim must be
brought.  Notwithstanding the foregoing, each party retains the right to seek
preliminary injunctive relief in a court of competent jurisdiction to preserve
the status quo or prevent irreparable injury before a matter can be heard in
arbitration.

5.Review of Agreement.  You may take up to twenty-one (21) days from the date
you receive this Agreement, to consider whether to sign this Agreement.  By
signing below, you affirm that you were advised to consult with an attorney
before signing this Agreement and were given ample opportunity to do so.  You
understand that this Agreement will not become effective until you return the
original of this Agreement, properly signed by you, to the Company, Attention:
[CONTACT], and after expiration of the revocation period without revocation by
you.

6.Revocation of Agreement.  You acknowledge and understand that you may revoke
this Agreement by faxing a written notice of revocation to [CONTACT] at [NUMBER]
any time up to seven (7) days after you sign it.  After the revocation period
has passed, however, you may no longer revoke your Agreement.

7.Entire Agreement.  This Agreement and the Severance Agreement are the entire
agreement between you and the Company with respect to the subject matter herein
and supersede all prior negotiations and agreements, whether written or oral,
relating to this subject matter.  You acknowledge that either the Company nor
its agents or attorneys, made any promise or representation, express or implied,
written or oral, not contained in this Agreement to induce you to execute this
Agreement.  You acknowledge that you have signed this Agreement voluntarily and
without coercion, relying only on such promises, representations and warranties
as are contained in this document and understand that you do not waive any right
or claim that may arise after the date this Agreement becomes effective.

8.Modification.  By signing below, you acknowledge your understanding that this
Agreement may not be altered, amended, modified, or otherwise changed in any
respect except by another written agreement that specifically refers to this
Agreement, executed by your and the Company’s authorized representatives.

9.Governing Law.  This Agreement is governed by, and is to be interpreted
according to, the laws of the State of California.



 

   





--------------------------------------------------------------------------------

   

10.Savings and Severability Clause.  Should any court, arbitrator or government
agency of competent jurisdiction declare or determine any of the provisions of
this Agreement to be illegal, invalid or unenforceable, the remaining parts,
terms or provisions shall not be affected thereby and shall remain legal, valid
and enforceable.  Further, if a court, arbitrator or agency concludes that any
claim under paragraph 1 above may not be released as a matter of law, the
General Release in paragraph 1 and the Waiver Of Unknown Claims in paragraph 2
shall otherwise remain effective as to any and all other claims.

11.Effective Date.  The effective date of this Agreement shall be the eighth day
following the date this Agreement was signed, without having been revoked within
seven (7) days thereafter, by you.

PLEASE SIGN THIS AGREEMENT NO EARLIER THAN YOUR TERMINATION DATE (AS DEFINED IN
THE CHANGE OF CONTROL RETENTION AGREEMENT) AND RETURN IT TO SHERRY WHITELEY AT
THE ADDRESS ABOVE.

PLEASE REVIEW CAREFULLY.  THIS AGREEMENT CONTAINS A RELEASE OF KNOWN AND UNKNOWN
CLAIMS.

REVIEWED, UNDERSTOOD AND AGREED:

   

 

   

Date:

   

      

[EXECUTIVE]

   

   

   

DO NOT SIGN PRIOR TO THE TERMINATION DATE

           

 

   



--------------------------------------------------------------------------------